Citation Nr: 1208822	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-33 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial rating for anetoderma of the chest and upper back, evaluated as 10 percent disabling effective from November 12, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from January 1986 to March 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2010, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate action.


REMAND

The Veteran contends that he is entitled to a higher initial rating for his service-connected anetoderma of the chest and upper back.  On review, however, it appears that the record is not complete.  A July 2010 rating decision evaluated the Veteran's service-connected systemic lupus erythematosus and referenced two VA examinations, conducted in March 2010 and June 2010, which have not been associated with the record made available to the Board.  It appears that at least one of these examination reports evaluated residuals of the Veteran's lupus, which includes anetoderma.  Thus, it is possible that one or more of these examination reports contains an evaluation of the severity of the Veteran's anetoderma.  In addition, review of the record reflects that very little evidence from June 2009 to February 2010 has been associated with the record, despite the fact that claims were filed and developed during that period of time.  Because it appears that a significant portion of the record has not been associated with the claims folder or made part of the electronic record, the matter must be remanded so that all outstanding records can be obtained.  

The Board also notes that post-service treatment records from the Kansas City VA Medical Center (VAMC) and the Columbia, Missouri VAMC, have been received.  The most recent records from these facilities are dated in February 2009.  It appears that the Veteran receives regular treatment at these facilities.  Therefore, updated treatment records should be obtained on remand.

The Board's July 2010 remand directed that the Veteran be scheduled for a VA examination to determine the level of severity of his service-connected anetoderma of areas other than the head, face, and neck.  Pursuant to the remand, the Veteran was scheduled for a VA examination in November 2010.  The Kansas City VAMC reported that the Veteran failed to report for the examination.  However, there is no indication in the claims folder that the Veteran was notified of the time and place of the examination.  Although a letter was sent to the Veteran's last known address in August 2010, this letter only informed the Veteran that an examination would be scheduled, and did not provide him with the date, time and location of his examination.  It also appears that the Veteran has moved to a different address since the examination was scheduled.  In fact, the AOJ sent a letter to the Veteran in August 2011 to an address in Kansas, which is different from the address apparently used to notify him of the November 2010 examination and is different from what the Veterans Appeals and Control Locator System (VACOLS) shows as a current address.  

The Board recognizes that the Veteran has a duty to keep VA informed as to his whereabouts, and he has apparently not done that.  (A January 2012 Board letter mailed to the last address known to the Board was returned as undeliverable, and the United States Postal Service annotated the envelope to show that the forwarding address the Postal Service had been given was expired.)  Nevertheless, given that the case must be returned to the AOJ for additional records development, and because it appears that the Veteran now resides in Kansas, the Board finds that scheduling another examination would be helpful.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding records referenced in July 2010 and August 2011 rating decisions, including a December 2009 claim for benefits, VA examination reports dated March and June 2010, and an August 2011 statement from the Veteran's representative.  The AOJ is advised that there is a significant gap in evidence received between June 2009 and February 2010; thus, all records from this period of time should be accounted for.  

The AOJ should identify the Veteran's current mailing address, which may require enlisting the aid of his representative.  The AOJ should contact the Veteran and ask him to identify sources of records since June 2009 and must make all reasonable attempts to gather these records, and document its efforts.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Contact the Kansas City and Columbia VAMCs and request that all records of the Veteran's treatment at those facilities since February 2009 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts and allow him the opportunity to provide such records.  Id.   

3.  After the aforementioned development is completed, the Veteran should be scheduled for an examination of the anetoderma affecting his body in areas other than the head, face, and neck.  Each area where lesions appear should be measured, such as the anterior and posterior surfaces of extremities, and anterior and posterior surfaces of the trunk.  Any other symptoms, particularly those that cause any limitation of motion or function should be described in detail.  The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  

4.  After the above has been completed, re-adjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

